65 N.J. 555 (1974)
325 A.2d 689
ELOISE BROWN, PETITIONER-RESPONDENT,
v.
GENERAL ANILINE AND FILM CORPORATION, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 24, 1974.
Decided October 8, 1974.
Mr. Anthony J. LaRusso argued the cause for appellant (Messrs. Lindabury, McCormick & Estabrook, attorneys).
Mr. Otto C. Staubach argued the cause for respondent (Messrs. Weiner, Mirabelli & Glennon, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices HALL, SULLIVAN, PASHMAN and CLIFFORD, and Judge KOLOVSKY  6.
For reversal  None.